Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 11. The prior art of records does not suggest the combination of “performing multiple iterations of traversing the large connected component until a stopping condition is satisfied, by, for each of the multiple iterations: processing the set of the input nodes at the multiple processing nodes using the set of criteria to generate first data at the multiple processing nodes, wherein the set of input nodes is different at each of the multiple iterations; determining a list of output nodes using adjacency rows of the adjacency list at different ones of the multiple processing nodes, such that each output node of the list of output nodes is one hop from a respective input node of the set of the input nodes; consolidating the first data from the multiple processing nodes to a first processing node of the multiple processing nodes; processing the first data at the first processing node; and updating the set of the input nodes for a subsequent iteration of the multiple iterations based on the list of output nodes when the stopping condition is not satisfied; and outputting second data based on the first data received and processed at the first processing node during the multiple iterations”.
More specifically the prior art does teach “A distributed system comprising: multiple processing nodes comprising processors and non-transitory computer-readable media storing computing instructions that, when executed on the processors, cause the processors collectively to perform: receiving a set of input nodes and a set of criteria; obtaining an adjacency list representing a large connected component, wherein the large connected component comprises nodes, edges, and edge metadata, wherein a quantity of the nodes of the large connected component exceeds 1 billion, wherein the adjacency list is distributed across the multiple processing nodes, wherein the nodes of the large connected component comprises the input nodes, and wherein each of the multiple processing nodes comprises a respective one of the processors; performing multiple iterations of traversing the large connected component until a stopping condition is satisfied, by, for each of the multiple iterations: processing the set of the input nodes at the multiple processing nodes using the set of criteria to generate first data at the multiple processing nodes, wherein the set of input nodes is different at each of the multiple iterations; determining a list of output nodes using adjacency rows of the adjacency list at different ones of the multiple processing nodes, such that each output node of the list of output nodes is one hop from a respective input node of the set of the input nodes; consolidating the first data from the multiple processing nodes to a first processing node of the multiple processing nodes; processing the first data at the first processing node; and updating the set of the input nodes for a subsequent iteration of the multiple iterations based on the list of output nodes when the stopping condition is not satisfied; and outputting second data based on the first data received and processed at the first processing node during the multiple iterations” as specified by the claim.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199